Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The preliminary amendments to the claims, received on 27 February 2020 have been received and are accepted.
Status of Claims
Claims 101-120 are currently pending and have been examined.
Claims 1-100 and 121-282 have been canceled.
Claims 101-120 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c), claiming benefit to US Provisional Applications 62/808,500, 62/808,512, 62/838,066, 62/960,466, and 62/967,283. Accordingly, the effective filing date for the instant application is 21 February 2019 based upon the earliest disclosure of the claimed invention in US Provisional App No 62/808,512 in the Specification in ¶ 0322-334.								

Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "412" (in Fig.4) and "612" (in the Specification in ¶ 0110 line 26) have both been used to designate the control bar.  Corrected drawing sheets (or Specification) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 101-112 and 114-120 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 101-112 and 114-120 are drawn to a machine, system, or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a non-transitory computer readable medium for enabling adjustments to an operating room schedule in part performing the steps of analyzing the visual data of the ongoing surgical procedure using the data structure to determine an estimated completion time of the ongoing surgical procedure and calculating, based on the estimated completion time of the ongoing surgical procedure, whether an expected time of completion is likely to result in variance from the scheduled time associated with the completion. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). 

Independent claim 119 recites system for enabling adjustments to an operating room schedule in part performing the steps of analyze the visual data of the ongoing surgical procedure using the data structure to determine an estimated completion time of the ongoing surgical procedure; and calculate, based on the estimated completion time of the ongoing surgical procedure, whether an expected time of completion is likely to result in variance from the scheduled time associated with the completion; and calculate, based on the estimated completion time of the ongoing surgical procedure, whether an expected time of completion is likely to result in variance from the scheduled time associated with the completion. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).

Independent claim 120 recites method for enabling adjustments to an operating room schedule in part performing the steps of analyzing the visual data of the ongoing surgical procedure using the data structure to determine an estimated completion time of the ongoing surgical procedure; and calculating, based on the estimated completion time of the ongoing surgical procedure, whether an expected time of completion is likely to result in variance from the scheduled time associated with the completion. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).


Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 101, 119, and 120 recite a processor/non-transitory computer readable medium/computer. The Specification discloses that the terms "computer", "processor", "controller", "processing unit", "computing unit", and "processing module" should be expansively construed to cover any kind of electronic device, component or unit with data processing capabilities (Detailed Description in ¶ 0069). Therefore, the use of the processors/non-transitory computer readable medium/computer only server as a tools to perform an existing process and only amount to an instruction to implement the abstract idea using a computer (MPEP 
Claims 101, 119, and 120 recite an image sensor positioned in a surgical operating room. The Specification defines the image sensor as “any sensor capable of recording video” (Detailed Description in ¶ 0152 and ¶ 0298). The use of an image sensor positioned in a surgical operating room, in this case to record image data, only recites the image sensor positioned in a surgical operating room as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 101, 119, and 120 recite a processor/non-transitory computer readable medium/ computer. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to 
Claims 101, 119, and 120 recite an image sensor positioned in a surgical operating room for capturing visual data tracking, which is well-understood, routine, and conventional. This position is supported by (1) Mohr et al. (US Patent App No 2018/0322949) teaching on obtaining images of a surgical site utilizing operating room equipment for capturing visual data in the Detailed Description in ¶ 0026; (2) Gorek et al. (US Patent App No 2019/0006047) teaching on image sensors for image and video data capture of a surgical procedure in the Summary in ¶ 0009; and (3) Twinanda et al., RSDNet: Learning to Predict Remaining Surgery Duration from Laparoscopic Videos Without Manual Annotations, 38(4) IEEE Trans Med Imaging 1069-1078 (Oct. 25 2018) teaching on using operating room video captured of a surgical procedure to estimate remaining surgery durations in the Abstract on p. 1069.Therefore, the machine learning additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claim 102 recites, in part, wherein the notification includes an updated operating room schedule. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim (organizing human activity) and utilizes the additional elements already analyzed in the expected manner.
Claim 103 recites, in part, wherein the updated operating room schedule enables a queued healthcare professional to prepare for a subsequent surgical procedure. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally 
Claim 104 recites, in part, wherein the method further comprises electronically transmitting the notification to a device associated with a subsequent scheduled user of the surgical operating room. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim (organizing human activity) and utilizes the additional elements already analyzed in the expected manner.
Claim 105 recites, in part, determining an extent of the variance from the scheduled time associated with the completion; in response to a first determined extent, outputting the notification; and in response to a second determined extent, forgoing outputting the notification. These limitations only serve to further limit or specify the features of independent claim 101, and hence are nonetheless directed towards fundamentally the same abstract ideas as the independent claim (organizing human activity and mental process) and utilize the additional elements already analyzed in the expected manner.
Claim 106 recites, in part, determining whether the expected time of completion is likely to result in a delay of at least a selected threshold amount of time from the scheduled time associated with the completion, in response to a determination that the expected time of completion is likely to result in a delay of at least the selected threshold amount of time, outputting the notification; and in response to a determination that the expected time of completion is not likely to result in a delay of at least the selected threshold amount of time, forgoing outputting the notification. These limitations only serve to further limit or specify the features of independent claim 101, and hence are nonetheless directed towards fundamentally the same abstract ideas as the independent claim (organizing human activity and mental process) and utilize the additional elements already analyzed in the expected manner.
Claim 107 recites, in part, wherein the determining the estimated completion time is based on one or more stored characteristics associated with a healthcare professional conducting the ongoing surgical procedure. 
Claim 108 recites, in part, updating a historical average time to completion based on determined actual time to complete the ongoing surgical procedure. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim (mental process) and utilizes the additional elements already analyzed in the expected manner.
Claim 109 recites, in part, wherein the image sensor is positioned above a patient. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim (organizing human activity) and utilizes the additional elements already analyzed in the expected manner.
Claim 110 recites, in part, wherein the image sensor is positioned on a surgical tool. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim (organizing human activity) and utilizes the additional elements already analyzed in the expected manner.
Claim 111 recites, in part, wherein analyzing further includes detecting a characteristic event in the received visual data, assessing the information based on historical surgical data to determine an expected time to complete the surgical procedure following an occurrence of the characteristic event in the historical surgical data, and determining the estimated completion time based on the determined expected time to complete. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim (mental process) and utilizes the additional elements already analyzed in the expected manner.
using historical visual data to train a machine learning model to detect the characteristic event. The use of historical visual data to train a machine learning model to detect a characteristic event only utilizes the machine learning model as extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. While generating, training, and utilizing a machine learning model would be considered meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)), here, the machine learning model is only trained using historical data and never actively generated or used by the instant claims. Additionally, the use of machine learning models to detect events is well understood, routine, and conventional activity. This position is supported by Cheng et al (US Patent App No 2016/0004911) teaching on event recognition from video utilizing machine learning through computer vision stating “machine learning algorithms are often used for image recognition” in the Abstract and the Background in ¶ 0003-0004 (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the mere training of a machine learning model as an additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claim 114 recites, in part, wherein the method further comprises using average historical completion times to determine the estimated completion time. This limitation only serves to further limit or specify the features of independent claim 101, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim (mental process) and utilizes the additional elements already analyzed in the expected manner.
Claim 115 recites, in part, detecting a medical tool in the visual data, and wherein calculating the estimated completion time is based on the detected medical tool. These limitations only serve to further limit or specify the features of independent claim 101, and hence are nonetheless directed towards fundamentally the 
Claim 116 recites, in part, wherein analyzing further includes detecting an anatomical structure in the visual data, and wherein calculating the estimated completion time is based on the detected anatomical structure. These limitations only serve to further limit or specify the features of independent claim 101, and hence are nonetheless directed towards fundamentally the same abstract ideas as the independent claim (organizing human activity and mental process) and utilize the additional elements already analyzed in the expected manner.
Claim 117 recites, in part, wherein analyzing further includes detecting an interaction between an anatomical structure and a medical tool in the visual data, and wherein calculating the estimated completion time is based on the detected interaction. These limitations only serve to further limit or specify the features of independent claim 101, and hence are nonetheless directed towards fundamentally the same abstract ideas as the independent claim (organizing human activity and mental process) and utilize the additional elements already analyzed in the expected manner.
Claim 118 recites, in part, wherein analyzing further includes determining a skill level of a surgeon in the visual data, and wherein calculating the estimated completion time is based on the determined skill level. These limitations only serve to further limit or specify the features of independent claim 101, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim (mental process) and utilize the additional elements already analyzed in the expected manner.

Claims 101-112 and 114-120 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 113 is subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if 
The claim recites in part a machine learning model wherein said model generates completion time estimates, is trained using historical visual data, and is positively implemented by the claim. The use of a machine learning model and adjusting said model with historical training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 103 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 103 recites the limitation "the updated operating room schedule”. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 103 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of wherein the updated operating room schedule enables a queued healthcare professional to prepare for a subsequent surgical procedure. The enablement of a person to prepare for a schedule change, while definite, is not given patentable weight under MPEP § 2144.07 and is instead interpreted to provide intended use of the updated schedule wherein if the prior art structure is capable of performing the intended use, then it meets the claim. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 101-108, 111, 113-115, and 119-120 rejected under 35 U.S.C. 102(a)(2) as being precluded by Ocampo Rios et al. (WIPO 2019/139478 A1)[hereinafter Rios]. 
Claim 101 is rejected because the Rios prior art teaches on all elements of the claim:
a non-transitory computer readable medium containing instructions that, when executed by at least one processor, cause the at least one processor to is taught in the Detailed Description on p. 29 lines 20-24, Summary on p. 6 lines 13-21, and in the Figures at fig. 1 (teaching on a processor and memory with program instructions for adjusting an operating schedule based on current surgery completion time predictions);
execute a method for enabling adjustments of an operating room schedule, the method comprising is taught in the Summary on p. 6 lines 13-21 and in the Figures at fig. 1 (teaching 
receiving, from an image sensor positioned in a surgical operating room, visual data tracking an ongoing surgical procedure is taught in the Detailed Description on p. 23 lines 1-5, p. 23 lines 13-17, and p. 24 lines 12-15 (teaching on receiving, via a communication link, and utilizing visual sensor data (treated as synonymous to image sensor data) within an operating room tracking a real-time surgical procedure);
accessing a data structure containing information based on historical surgical data is taught in the Summary on p. 6 lines 16-19, in the Detailed Description on p. 23 lines 18-19, and p. 20 lines 5-9 (teaching on comparing, and therefore necessarily accessing, a saved historical medical procedure tracking data (treated as synonymous to information based on historical surgical data));
analyzing the visual data of the ongoing surgical procedure using the data structure to determine an estimated completion time of the ongoing surgical procedure is taught in the Detailed Description on p. 20 lines 15-25, p. 23 lines 15-18, p. 25 lines 27-33, in the Figures in fig. 1 reference character 14, and fig. 3 reference characters 34-36 (teaching on analyzing sensor data from the real-time medical procedure to forecast a procedure time duration (treated as synonymous to an estimated completion time));
accessing a schedule for the surgical operating room including a scheduled time associated with completion of the ongoing surgical procedure is taught in the Detailed Description on p. 20 lines 10-28 (teaching on accessing an operating room scheduling database to determine the time frame allotted for the current operation and the ending time for a surgical procedure (treated as synonymous to a scheduled completion time));
calculating, based on the estimated completion time of the ongoing surgical procedure, whether an expected time of completion is likely to result in variance from the scheduled time associated with the completion; and is taught in the Detailed Description on p. 23 lines 15-19, p. 25 lines 27-33, and p. 20 lines 21-28 (teaching on calculating, here via an artificial intelligence routine, a forecast of the current procedure time duration to determine an estimated remaining time duration); -AND-
outputting a notification upon calculation of the variance, to thereby enable subsequent users of the surgical operating room to adjust their schedules accordingly is taught in the Summary on p. 6 lines 16-21, in the Detailed Description on p. 21 lines 10-18, p. 23 lines 20-32, and p. 25 line 27- p. 26 line 5 (teaching on sending a notification with an updated operating room schedule to stakeholders scheduled after the end of the current procedure that the operating room schedule has been updated based on real-time feedback data - note that the limitation thereby enable subsequent users of the surgical operating room to adjust their schedules, while definite, is not given patentable weight under MPEP § 2144.07 and is instead interpreted to provide intended use of the updated schedule wherein if the prior art structure is capable of performing the intended use, then it meets the claim).
As per claim 102, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the notification includes an updated operating room schedule is taught in the Detailed Description on p. 26 lines 6-12 (teaching on updating the operating room schedule and sending a notification of the new schedule).
As per claim 103, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the updated operating room schedule enables a queued healthcare professional to prepare for a subsequent surgical procedure is taught in the Summary on p. 6 lines 16-21, in the Detailed Description on p. 21 lines 10-18, p. 23 lines 20-32, and p. 25 line 27- p. 26 line 2 (teaching on sending a notification to stakeholders scheduled after the end of the current procedure that the operating room schedule has been updated based on real-time feedback data - note that the limitation enables a queued healthcare professional to prepare for a subsequent surgical procedure, while definite, is not given patentable weight under MPEP § 2144.07 and is instead interpreted to provide intended use of the notification wherein if the prior art structure is capable of performing the intended use, then it meets the claim).
As per claim 104, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the method further comprises electronically transmitting the notification to a device associated with a subsequent scheduled user of the surgical operating room is taught in the Detailed Description on p. 27 lines 8-11, p. 29 lines 8-12, and in the claims in claims 2-3 (teaching on notifying the stakeholders scheduled after the end of the current procedure that the operating room schedule has been updated via a predetermined communication location (treated as synonymous to device associated with a subsequent scheduled user)).
As per claim 105, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the method further comprises: determining an extent of the variance from the scheduled time associated with the completion; in response to a first determined extent, outputting the notification; and is taught in the Summary on p. 14 lines p. 13-24, in the Detailed Description on p. 21 lines 9-18, p. 25 line 27- p. 26 line 5 , and p. 12 lines 15-18 (teaching on determining if the 
in response to a second determined extent, forgoing outputting the notification is taught in the Detailed Description on p. 21 lines 10-18 and p. 20 lines 21-28 (teaching on if the forecasted delay is less than a predetermined threshold time, not issuing a notification).
As per claim 106, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the method further comprises: determining whether the expected time of completion is likely to result in a delay of at least a selected threshold amount of time from the scheduled time associated with the completion, in response to a determination that the expected time of completion is likely to result in a delay of at least the selected threshold amount of time, outputting the notification; and is taught in the Summary on p. 14 lines p. 13-24, in the Detailed Description on p. 21 lines 9-18, p. 25 line 27- p. 26 line 5 , and p. 12 lines 15-18 (teaching on determining if the forecasted delay is within or over a predetermined threshold time, and if the delay is over a predetermined threshold time, issuing a notification); -AND-
in response to a determination that the expected time of completion is not likely to result in a delay of at least the selected threshold amount of time, forgoing outputting the notification is taught in the Detailed Description on p. 21 lines 10-18 and p. 20 lines 21-28 (teaching on if the forecasted delay is less than a predetermined threshold time, not issuing a notification).
As per claim 107, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the determining the estimated completion time is based on one or more stored characteristics associated with a healthcare professional conducting the ongoing surgical procedure is taught in the 
As per claim 108, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, further comprising updating a historical average time to completion based on determined actual time to complete the ongoing surgical procedure is taught in the Claims in claim 8 (teaching on updating the machine learning model for schedule verification and future surgery time forecasting when new real-time tracking data is available).
As per claim 111, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein analyzing further includes detecting a characteristic event in the received visual data. assessing the information based on historical surgical data to determine an expected time to complete the surgical procedure following an occurrence of the characteristic event in the historical surgical data, and determining the estimated completion time based on the determined expected time to complete is taught in the Detailed Description on p. 28 lines 19-26, p. 20 lines 15-25, p. 23 lines 15-18, p. 25 lines 27-33, in the Figures in fig. 1 reference character 14, and fig. 3 reference characters 34-36 (teaching on analyzing sensor data from the real-time medical procedure, wherein the sensor data detects a surgeon leaving the operating room (treated as synonymous to a characteristic event), to forecast a procedure time duration (treated as synonymous to an estimated completion time)).

the non-transitory computer readable medium of claim 101, wherein the method further comprises using historical visual data to train a machine learning model to estimate completion times, and wherein calculating the estimated completion time includes implementing the trained machine learning model trained is taught in the Claims in claims 7-8, in the Detailed Description on p. 20 lines 21-24, and p. 28 lines 7-15  (teaching on utilizing historical training data and updating the machine learning model for schedule verification and future surgery time forecasting when new real-time tracking data is available).
As per claim 114, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the method further comprises using average historical completion times to determine the estimated completion time is taught in the Summary on p. 17 lines 19-26 (teaching on utilizing historical average surgical duration times for determining estimated completion times).
As per claim 115, Rios discloses all of the limitations of claim 101. Rios also discloses the following:
the non-transitory computer readable medium of claim 101, wherein the method further comprises detecting a medical tool in the visual data, and wherein calculating the estimated completion time is based on the detected medical tool is taught in the Detailed Description on p. 20 lines 15-26 and p. 28 lines 26-29 (teaching on the detection of a specific medical tool's presence or absence being utilized to forecast the predicted procedure completion time).
Claim 119 is rejected because the Rios prior art teaches on all elements of the claim:
a system for enabling adjustments to an operating room schedule, the system comprising is taught in the Summary on p. 6 lines 13-21 and in the Figures at fig. 1 (teaching on a 
at least one processor configured to is taught in the Detailed Description on p. 29 lines 20-24, Summary on p. 6 lines 13-21, and in the Figures at fig. 1 (teaching on a processor and memory with program instructions for adjusting an operating schedule based on current surgery completion time predictions);
receive from an image sensor positioned in a surgical operating room, visual data tracking an ongoing surgical procedure is taught in the Detailed Description on p. 23 lines 1-5, p. 23 lines 13-17, and p. 24 lines 12-15 (teaching on receiving, via a communication link, and utilizing visual sensor data (treated as synonymous to image sensor data) within an operating room tracking a real-time surgical procedure);
access a data structure containing information based on historical surgical data is taught in the Summary on p. 6 lines 16-19, in the Detailed Description on p. 23 lines 18-19, and p. 20 lines 5-9 (teaching on comparing, and therefore necessarily accessing, a saved historical medical procedure tracking data (treated as synonymous to information based on historical surgical data));
analyze the visual data of the ongoing surgical procedure using the data structure to determine an estimated completion time of the ongoing surgical procedure is taught in the Detailed Description on p. 20 lines 15-25, p. 23 lines 15-18, p. 25 lines 27-33, in the Figures in fig. 1 reference character 14, and fig. 3 reference characters 34-36 (teaching on analyzing sensor data from the real-time medical procedure to forecast a procedure time duration (treated as synonymous to an estimated completion time));
access a schedule for the surgical operating room, including a scheduled time associated with completion of the ongoing surgical procedure is taught in the Detailed Description on 
calculate, based on the estimated completion time of the ongoing surgical procedure, whether an expected time of completion is likely to result in variance from the scheduled time associated with the completion; and is taught in the Detailed Description on p. 23 lines 15-19, p. 25 lines 27-33, and p. 20 lines 21-28 (teaching on calculating, here via an artificial intelligence routine, a forecast of the current procedure time duration to determine an estimated remaining time duration); -AND-
output a notification upon calculation of the variance, to thereby enable subsequent users of the surgical operating room to adjust their schedules accordingly is taught in the Summary on p. 6 lines 16-21, in the Detailed Description on p. 21 lines 10-18, p. 23 lines 20-32, and p. 25 line 27- p. 26 line 5 (teaching on sending a notification with an updated operating room schedule to stakeholders scheduled after the end of the current procedure that the operating room schedule has been updated based on real-time feedback data - note that the limitation thereby enable subsequent users of the surgical operating room to adjust their schedules, while definite, is not given patentable weight under MPEP § 2144.07 and is instead interpreted to provide intended use of the updated schedule wherein if the prior art structure is capable of performing the intended use, then it meets the claim).
Claim 120 is rejected because the Rios prior art teaches on all elements of the claim:
a computer-implemented method is taught in the Detailed Description on p. 29 lines 20-24, Summary on p. 6 lines 13-21, and in the Figures at fig. 1 (teaching on a processor and 
for enabling adjustments to an operating room schedule, the method comprising is taught in the Summary on p. 6 lines 13-21 and in the Figures at fig. 1 (teaching on a method for adjusting an operating room schedule based in part on a predicted completion time of a current surgical procedure);
receiving from an image sensor positioned in a surgical operating room, visual data tracking an ongoing surgical procedure is taught in the Detailed Description on p. 23 lines 1-5, p. 23 lines 13-17, and p. 24 lines 12-15 (teaching on receiving, via a communication link, and utilizing visual sensor data (treated as synonymous to image sensor data) within an operating room tracking a real-time surgical procedure);
accessing a data structure containing information based on historical surgical data is taught in the Summary on p. 6 lines 16-19, in the Detailed Description on p. 23 lines 18-19, and p. 20 lines 5-9 (teaching on comparing, and therefore necessarily accessing, a saved historical medical procedure tracking data (treated as synonymous to information based on historical surgical data));
analyzing the visual data of the ongoing surgical procedure using the data structure to determine an estimated completion time of the ongoing surgical procedure is taught in the Detailed Description on p. 20 lines 15-25, p. 23 lines 15-18, p. 25 lines 27-33, in the Figures in fig. 1 reference character 14, and fig. 3 reference characters 34-36 (teaching on analyzing sensor data from the real-time medical procedure to forecast a procedure time duration (treated as synonymous to an estimated completion time));
accessing a schedule for the surgical operating room including a scheduled time associated with completion of the ongoing surgical procedure is taught in the Detailed Description on 
calculating, based on the estimated completion time of the ongoing surgical procedure, whether an expected time of completion is likely to result in variance from the scheduled time associated with the completion; and is taught in the Detailed Description on p. 23 lines 15-19, p. 25 lines 27-33, and p. 20 lines 21-28 (teaching on calculating, here via an artificial intelligence routine, a forecast of the current procedure time duration to determine an estimated remaining time duration); -AND-
outputting a notification upon calculation of the variance, to thereby enable subsequent users of the surgical operating room to adjust their schedules accordingly is taught in the Summary on p. 6 lines 16-21, in the Detailed Description on p. 21 lines 10-18, p. 23 lines 20-32, and p. 25 line 27- p. 26 line 5 (teaching on sending a notification with an updated operating room schedule to stakeholders scheduled after the end of the current procedure that the operating room schedule has been updated based on real-time feedback data - note that the limitation thereby enable subsequent users of the surgical operating room to adjust their schedules, while definite, is not given patentable weight under MPEP § 2144.07 and is instead interpreted to provide intended use of the updated schedule wherein if the prior art structure is capable of performing the intended use, then it meets the claim).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claims 109-110, 112, and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Ocampo Rios et al. (WIPO 2019/139478 A1)[hereinafter Rios] in view of Gorek et al. (US Patent Application No. 2019/0006047)[hereinafter Gorek]. 

As per claim 109, Rios discloses all the limitations of claim 101. Rios fails to teach the following; Gorek, however, does disclose:
the non-transitory computer readable medium of claim 101, wherein the image sensor is positioned above a patient is taught in the Detailed Description in ¶ 0119, in the Summary in ¶ 0011, and in the Figures at fig. 17 reference character 1105 (teaching on mounted and moveable cameras (treated as synonymous to an image sensor) throughout the surgical environment to view the entirety of the operating room wherein a camera may necessarily be positioned above a patient).
One having ordinary skill in the art at the time the invention was filed would combine the system for adjusting an operating room schedule based in part on a predicted completion time of a current surgical procedure of Rios with the sensor position above the patient of Gorek with the motivation of placing recording devices throughout the surgical environment to “further accurate monitoring of surgical workflow”(Gorek in the Detailed Description in ¶ 0119). 
As per claim 110, Rios discloses all the limitations of claim 101. Rios fails to teach the following; Gorek, however, does disclose:
the non-transitory computer readable medium of claim 101, wherein the image sensor is positioned on a surgical tool is taught in the Detailed Description in ¶ 0094, in the Summary in ¶ 0011-13, and in the Figures at fig. 1 reference character 140 (teaching on a sensor, 
One having ordinary skill in the art at the time the invention was filed would combine the system for adjusting an operating room schedule based in part on a predicted completion time of a current surgical procedure of Rios with the surgical tool sensor of Gorek with the motivation of “tracking usage of surgical objects such as needles in an operating room”(Gorek in the Background in ¶ 0004).
As per claim 112, Rios discloses all the limitations of claim 111. Rios fails to teach the following; Gorek, however, does disclose:
the non-transitory computer readable medium of claim 111, wherein the method further comprises using historical visual data to train a machine learning model to detect the characteristic event is taught in the Summary in ¶ 0033 (teaching on utilizing machine learning for determining critical stages of a surgical event (treated as synonymous to a characteristic event) from historical sensor data).
One having ordinary skill in the art at the time the invention was filed would combine the system for adjusting an operating room schedule based in part on a predicted completion time of a current surgical procedure of Rios with the machine learning model for detecting events of Gorek with the motivation of deep learning by “recognizing patterns of surgeon movement or gesture from the previous surgical procedures” instead of determining said events via human input (Gorek in the Summary in ¶ 0033).
As per claim 116, Rios discloses all the limitations of claim 101. Rios fails to teach the following; Gorek, however, does disclose:
the non-transitory computer readable medium of claim 101, wherein analyzing further includes detecting an anatomical structure in the visual data, and wherein calculating the estimated completion time is based on the detected anatomical structure is taught in the Detailed Description in ¶ 0120, ¶ 0176, ¶ 1079, and in the Figures at fig. 20 reference 
One having ordinary skill in the art at the time the invention was filed would combine the system for adjusting an operating room schedule based in part on a predicted completion time of a current surgical procedure of Rios with the anatomical structure visual input data of Gorek with the motivation of comparing “data from different surgeons…, as well as data from the same surgeon performing either similar or dissimilar procedures, allowing trends to be detected”(Gorek in the Detailed Description in ¶ 0176).
As per claim 117, Rios discloses all the limitations of claim 101. Rios fails to teach the following; Gorek, however, does disclose:
the non-transitory computer readable medium of claim 101, wherein analyzing further includes detecting an interaction between an anatomical structure and a medical tool in the visual data, and wherein calculating the estimated completion time is based on the detected interaction is taught in the Detailed Description in ¶ 0120, ¶ 0176, ¶ 1079, and in the Figures at fig. 20 reference character 1250 (teaching on detecting the use of a needle to suture a patient (treated as synonymous to an interaction between a medical tool and an anatomical structure (i.e. skin)) and utilizing said data in the estimation of the procedure competition time).
One having ordinary skill in the art at the time the invention was filed would combine the system for adjusting an operating room schedule based in part on a predicted completion time of a current surgical procedure of Rios with the anatomical structure interaction with a surgical tool visual input data of Gorek with the motivation of comparing “data from different surgeons…, as well as data from the same surgeon performing either similar or dissimilar procedures, allowing trends to be detected”(Gorek in the Detailed Description in ¶ 0176).

the non-transitory computer readable medium of claim 101, wherein analyzing further includes determining a skill level of a surgeon in the visual data, and wherein calculating the estimated completion time is based on the determined skill level is taught in the Summary in ¶ 0032, ¶ 0039-41, and in the Detailed Description in ¶ 0179 (teaching on determining a performance level for the surgical team (treated as synonymous to a skill level of a surgeon) and using said data when determining estimated procedure completion time).
One having ordinary skill in the art at the time the invention was filed would combine the system for adjusting an operating room schedule based in part on a predicted completion time of a current surgical procedure of Rios with the surgeon skill level determination of Gorek with the motivation of improving the completion time prediction as “the ending time for a surgical procedure may be estimated and updated in real time even during the surgical procedure… based on the historical performance of the surgical team completing the operation”(Gorek in the Detailed Description in ¶ 0179).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Page et al. (US Patent App No 2019/0371456) teaching on a predictive scheduling system for operation rooms at a medical facility in the Detailed Description in ¶ 0046-47 and ¶ 0060-63;
Conry et al (US Patent App No 2006/0143060) teaching on scheduling health care resources utilizing historical data including provider skill levels in the Abstract; -AND-
Bhatia et al., Real-Time Identification of Operating Room State from Video, Conference: Proceedings of the Twenty-Second AAAI Conference on Artificial Intelligence 1761-1766 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626